Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 1 of 29 PageID #: 1




John G. Balestriere
BALESTRIERE FARIELLO
225 Broadway, 29th Floor
New York, New York 10007
Telephone: (212) 374-5401
Facsimile:     (212) 208-2613
john.balestriere@balestrierefariello.com
Attorneys for Plaintiffs


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


SILVER SANDS MOTEL INC, JEAN
JURENZIA BURDEN, and RICHARD                       Docket No. _________________
TERRY KEEFE IV,

                           Plaintiffs,             COMPLAINT

             -against-                             JURY TRIAL DEMANDED


LONG ISLAND CAPITAL
MANAGEMENT, JERRY M. MIMS, ERIC
FRIEDLANDER, PETER SCHEMBRI, and
DOES 1–5,

                           Defendants.



      Plaintiffs, by their attorneys, Balestriere Fariello, for their Complaint against

Defendants respectfully alleges as follows upon information and belief, except as to

allegations concerning Plaintiffs, which are made upon personal knowledge, and except

as otherwise indicated herein:
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 2 of 29 PageID #: 2




                            PRELIMINARY STATEMENT

      1.     Silver Sands Motel Inc. (“Silver Sands”) is a motel on Long Island that was

defrauded out of at least $3 million dollars by Defendants who worked together to

fraudulently induce Silver Sands’s owner Jean Jurzenia Burden (“Jean Burden”), a legally

blind elderly woman, into signing seven mortgages on her business and residential

properties and into transferring multiple properties out of her deceased mother’s estate

(Estate of Florence Jurzenia (“Estate of Florence”)) for the purposes of converting such

mortgage proceeds into profits for Defendants and other non-parties.

      2.     In so doing, Defendants are liable to Plaintiffs under the Racketeer

Influenced and Corrupt Organizations Act (“RICO Act”) 18 U.S.C. § § 1962(c) and (d).

Under 18 U.S.C. § 1962(c), it is unlawful for any person employed or associated with any

enterprise to conduct, directly or indirectly, in the conduct of the enterprise’s affairs

through a pattern of racketeering activity. Under 18 U.S.C. § 1962(d), it is unlawful for

any person to engage in a RICO conspiracy.

      3.     Jerry Mims (“Mims”), Jean Burden’s attorney, who learned of Jean Burden’s

apparent wealth and vulnerabilities, used the information which he gained through his

confidential relationship with Jean Burden to set up so-called hard money loans on Jean

Burden’s personal and commercial properties.

      4.     Mims would secure these hard money loans through non-party Anthony

Galeotafiore (“Galeotafiore”), a broker who connected Mims to hard money lender such

as Defendant Eric Friedlander (“Friedlander”), and Friedlander’s company Defendant

Long Island Capital Management (“LI Capital”), Defendant Peter Schembri

                                           2
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 3 of 29 PageID #: 3




(“P Schembri”), non-party Philip Solomon (“P Solomon”), and non-party Richard Olivo

(“Olivo”).

       5.     After securing the connections with the hard money lenders through

Galeotafiore, Mims would fraudulently induce Jean Burden either by force, such as where

he physically pushed Jean Burden into a room and told her that if she did not sign a

mortgage she would lose everything, or by duping Jean Burden into signing mortgages

which she did not understand.

       6.     Mims then forced her to sign subsequent mortgages in order to pay off

existing mortgages on both her personal and commercial properties, increasing hers and

all Plaintiffs’ damages over time.

       7.     Upon receiving Jean Burden’s signature on the fraudulently induced

mortgages, Mims, Galeotafiore, and the hard money lenders would take portions or the

totality of the profits from the mortgages for their own personal gain and apply little or

nothing to the existing mortgages Jean Burden believed she was paying off, keeping

Plaintiffs in a state of constant obligation to Defendants.

       8.     Defendant Friedlander, P Schembri, and non-party Galeotafiore were fully

aware of all of Mims’s conduct.

       9.     This is just the beginning of the fraud perpetrated by Defendants, as

explained in further detail below.

       10.    Defendants knowingly targeted Plaintiffs, as well as other known and

unknown victims, with an intent to defraud them through their mortgage fraud

enterprise.

                                             3
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 4 of 29 PageID #: 4




       11.    As a result of Defendants and non-parties fraudulently inducing Jean

Burden into signing seven mortgages on her personal and commercial properties,

Plaintiffs have suffered more than $3 million in damages.

       12.    These damages include the funds stolen by Mims and Friedlander in

various mortgages, the interest paid on the fraudulently obtained loans, and the jewelry

and other valuable sentimental items which Mims forced Jean Burden to give to him in

order to satisfy certain mortgages.

                             JURISDICTION AND VENUE

       13.    This Court has subject matter jurisdiction over this action pursuant to

18 U.S.C. § 1964(a), which allows the district courts of the United States jurisdiction over

violations of the RICO Act, 18 U.S.C. § 1962.

       14.    This Court has personal jurisdiction over the parties, as the actions which

constitute the violations of 18 U.S.C. § 1962(c) and (d) were conducted in relation to the

Silver Sands Motel, located at 1400 Silvermere Road, Greenport, New York 11944.

                                        PARTIES

                                         Plaintiffs

       15.    Plaintiff Silver Sands is and was an authorized New York State Corporation

incorporated on March 10, 1961.

       16.    Silver Sands was originally built in 1957 by Jean Burden’s family and

continues to operate to this day.

       17.    Silver Sands is owned by the Estate of Edward Jurzenia (Jean Burden’s

brother), Jean Burden, and Richard Terry Keefe.

                                             4
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 5 of 29 PageID #: 5




      18.    Silver Sands Cottages are owned jointly by Jean Burden and the Estate of

Edward Jurzenia and are leased to Silver Sands.

      19.    Plaintiff Jean Burden is and was a resident of Suffolk County, New York,

and is a 48.5% shareholder in Silver Sands.

      20.    Plaintiff Richard Terry Keefe IV (“Keefe”) is a resident of Suffolk County,

New York, and is a 3% shareholder in Silver Sands.

                                       Defendants

      21.    Defendant LI Capital is and, at all times hereinafter mentioned, was a

corporation duly incorporated in New York State.

      22.    Defendant Friedlander is and was a resident of New York State and is and

was the sole shareholder and President of LI Capital.

      23.    Friedlander is a person under 18 U.S.C. § 1961(3).

      24.    Unless otherwise specified, every time that Friedlander is alleged to have

committed an action it is both in his individual capacity and on behalf of LI Capital.

      25.    Defendant Mims was a resident of New York State.

      26.    Mims is a person under 18 U.S.C. § 1961(3).

      27.    P Schembri was a resident of New York State. P Schembri was a hard

money lender.

      28.    DOES 1–5 are other parties which Plaintiffs believe are unknown enterprise

co-conspirators who will be discovered in litigation.




                                              5
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 6 of 29 PageID #: 6




                                          Non-Parties

      29.       AJG Capital Group Associates, Inc. (“AJG”) was at all times hereinafter

mentioned, a corporation duly incorporated in New York.

      30.       Galeotafiore was a resident of New York State, and is and was the sole

shareholder of AJG. Unless otherwise specified, every time that Galeotafiore is alleged to

have committed an action it is both in his individual capacity, and on behalf of AJG.

      31.       Plaintiffs are not naming Galeotafiore and AJG as defendants in this action

as the parties have reached a settlement, though they fully participated in the enterprise

as pleaded in this complaint.

      32.       Gross Family Holdings, LLC (“Gross Family”) is and, at all times

hereinafter mentioned, a corporation duly incorporated in the State of New York.

      33.       Sal LoPiccolo (“LoPiccolo”) was a resident of New York State.

      34.       Plaintiffs are not naming LoPiccolo in this action as the parties have reached

a settlement.

      35.       Richard Olivo (“Olivo”) was a resident of New York State. Olivo was a hard

money lender.

      36.       Gail Schembri (“G Schembri”) was a resident of New York State.

G Schembri is P Schembri’s wife.

      37.       Bonitch a/k/a Susan Sivillo (“Bonitch”) was a resident of New York State.

Bonitch was a mortgage broker.

      38.       P Solomon was a resident of New York State. P Solomon was a hard money

lender.

                                               6
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 7 of 29 PageID #: 7




       39.    Rosemary Solomon (“R Solomon”) was a resident of New York State. R

Solomon is P Solomon’s wife.

       40.    Plaintiffs are not naming P Solomon and R Solomon as defendants in this

action as the parties have reached a settlement.

       41.    The Wheatley Harbor LLC (“Wheatley”) is and, at all times hereinafter

mentioned, a corporation duly incorporated in the State of New York.

                                STATEMENT OF FACTS

                             The Creation of the Enterprise

       42.    In November 2007, Mims and Jean Burden met through Bonitch, a

mortgage broker who recommended that Mims handle the closing of Jean Burden’s

$300,000 loan with Precision Financial Services Inc. (the “Sivillo Mortgage”).

       43.    The Sivillo Mortgage was on Jean Burden’s property at 1090 Cove Circle,

Greenport, New York (the “1090 Property”) and was taken to pay off a “slip and fall

judgment” on the Silver Sands Motel property by Cathy Alexander, a Silver Sands patron

who said she fell on the property.

       44.    While it is not clear if Mims engaged in any fraud in the Sivillo Mortgage,

it served as a launching pad for the creation of an enterprise aimed at defrauding

Plaintiffs out of multiple properties and over $3 million.

       45.    In 2008, Mims approached Jean Burden about “investing” in a real estate

deal. Jean Burden told Mims that she was not interested but instead wanted to borrow a

negative pledge, as she regularly did to support Silver Sands during the winter. (A




                                             7
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 8 of 29 PageID #: 8




negative pledge is a provision in a contract which prohibits a party to the contract from

creating any security interests over certain property specified in the provision.)

       46.    At that time, as Florence’s Estate had not yet been settled, Jean Burden

could not seek such a loan from a traditional bank.

       47.    In response to Jean Burden’s request for a negative pledge, Mims told Jean

Burden that he could help her secure a loan with LI Capital. Mims told Jean Burden that

the negative pledge was for $300,000. In fact, it was a mortgage for $750,000 (the “2008 LI

Capital Mortgage”).

       48.    The 2008 LI Capital Mortgage was on Jean Burden’s properties at 1100

Silvermere Road, Greenport, New York (the “1100 Property”) and 1135 Shore Road,

Greenport, New York (the “1135 Property”) and was secured with Mims acting as the

attorney, Galeotafiore as the mortgage broker, and Friedlander as the lender through

Friedlander’s LI Capital.

       49.    Jean Burden suffers from ocular histoplasmosis. The condition severely

impairs her vision. As such, she is unable to read documents and therefore relies on

others, and had specifically relied on Mims, her attorney for several years, to read legal

documents for her. However, Mims either never read the documents to Jean Burden or

only summarized them and lied about their contents.

       50.    As a result, Jean Burden would sign anything Mims presented to her.

(Mims has since been suspended from the New York Bar for failing to maintain the

required bookkeeping records for his IOLA Account.)



                                             8
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 9 of 29 PageID #: 9




         51.   The 2008 LI Capital Mortgage was the first time—but not the last time—

that Mims, Friedlander, non-party Galeotafiore, and later P Schembri fraudulently

induced Jean Burden into signing a loan on her property.

                Relationship of Members of the Racketeering Enterprise

         52.   Over the next three years, Mims, Friedlander, and non-party Galeotafiore

sought other hard money lenders, such as Defendant P Schembri, and non-parties P

Solomon, Olivo, Gross Family, and Wheatley, in order to continue to target Jean Burden

for their own economic gain.

         53.   They fraudulently induced her into signing six more mortgages (seven

including the 2008 LI Capital Mortgage) by June 1, 2011, as discussed in further detail

below.

         54.   All involved hard money lenders benefited at Plaintiffs’ expense, but, at this

time, Plaintiffs are unaware of the extent to which the lenders outside of Galeotafiore,

AJG, Friedlander, LI Capital, and P Schembri knew that their profits came from an illegal

enterprise.

         55.   This pattern of racketeering activity continued throughout each

fraudulently obtained mortgage, of which there would be seven over four years.

         56.   Mims followed a similar pattern with each mortgage: he would

fraudulently induce Jean Burden into signing a mortgage on one of her commercial or

personal properties, dupe her into signing subsequent mortgages to satisfy previously

fraudulently induced mortgages, and at times put Jean Burden under physical duress.



                                              9
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 10 of 29 PageID #: 10




       57.    Specifically, on each occasion Jean Burden signed a new mortgage, Mims

would lie to Jean Burden and tell her that her previous mortgages were being foreclosed

and that, in order to save her property, she would need to sign an additional mortgage

on a second property. These assertions were false: the properties were not about to be

subject to foreclosure.

       58.    During one instance, in December 2009, Mims pushed a crying and legally

blind Jean Burden into a room and told her that she would lose everything if she did not

sign the mortgage he had prepared.

       59.    Mims continued, by either physically forcing Jean Burden to sign loans or

duping Jean Burden into believing that she needed to sign subsequent mortgages to pay

off previous ones until every property owned in part or in full by Jean Burden was

encumbered by a mortgage.

       60.    Many of the Silver Sands properties were still owned by the Estate of

Florence with Jean Burden and Edward Jurzenia as the executors of the Estate. As such,

Jean Burden was unable to transfer the properties out of the Estate and sign mortgages

on them without Edward Jurzenia.

       61.    To overcome that hurdle, lawyer Mims drafted fraudulent deeds to transfer

properties out of the Estate of Florence and into the names of Edward Jurzenia and Jean

Burden individually. Mims did so at least nine times in or around June 2009 to June 2011.

       62.    As shown by handwriting experts, Edward Jurenzia’s signature was forged

on at least three deeds on June 15, 2009, and December 3, 2010.



                                           10
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 11 of 29 PageID #: 11




      63.    After each time that Jean Burden executed a mortgage prepared by Mims,

Mims then worked with Galeotafiore, as his broker, to find hard money lenders for the

mortgages.

      64.    Galeotafiore received between $20,000 to $50,000, often through checks sent

by Mims, for each mortgage in which he was involved.

      65.    Friedlander through LI Capital as well as indirectly through Galeotafiore

received proceeds of at times over $150,000 for the mortgages which Jean Burden was

fraudulently induced into signing.

      66.    P Schembri only received profits through a mortgage which Jean Burden

was fraudulently induced into signing in 2011, discussed in further detail below,

however, knew and knowingly participated and executed Mims, Friedlander, and

Galeotafiore’s fraudulent acts

      67.    Galeotafiore, Friedlander, and P Schembri were aware, knowingly

participated, and profited off of Mims’s targeting of Jean Burden.

      68.    Mims, Friedlander, P Schembri, and non-party Galeotafiore continued to

target Jean Burden from May 2008 until at least December 2011 when Mims filed for

bankruptcy for Silver Sands on behalf of Jean Burden, without her knowledge.

      69.    Upon learning that Silver Sands’s properties were listed in a foreclosure

auction and that Silver Sands had filed for bankruptcy, Keefe returned to help his mother

and has since worked to defend his mother, their properties, and Silver Sands against the

damage caused by Defendants and the non-parties.



                                           11
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 12 of 29 PageID #: 12




       70.    Mims, Friedlander, LI Capital, and P Schembri acted in association-in-fact

and each were fully aware that all of their acts were illegal.

       71.    Below is a detailed account of every mortgage which Jean Burden was

fraudulently induced into signing. Unless stated otherwise, enterprise participants Mims

and Galeotafiore engaged in the fraudulent steps noted above with regard to each of the

below mortgages.

       72.    If Friedlander and his LI Capital were involved in a LI Capital mortgage

they were aware of Mims’s and Galeotafiore’s misconduct.

       73.    Where P Schembri was involved in a mortgage, he was aware of Mims,

Galeotafiore, and Friedlander’s misconduct.

                                   Relevant Mortgages

Long Island Capital – May 9, 2008

       74.    On or about May 9, 2008, Mims arranged a mortgage and security

agreement for Jean Burden and Edward Jurzenia, as mortgagors, and LI Capital, as

mortgagee.

       75.    The 2008 LI Capital Mortgage was allegedly executed by Jean Burden and

Edward Jurzenia individually.

       76.    Jean Burden does not recall executing the 2008 LI Capital Mortgage.

       77.    The mortgaged properties were the 1100 Property and the 1135 Property.

       78.    Jean Burden believed the mortgage was for $300,000 and that she was

taking a negative pledge.

       79.    The mortgage was actually in the amount of $750,000.

                                             12
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 13 of 29 PageID #: 13




      80.        AJG was the mortgage broker, despite not being Jean Burden’s broker and

instead brokering the loan without a license on behalf of Friedlander.

      81.        Pursuant to the closing statement produced by Friedlander in December

2012, the following distributions were made from the proceeds of the 2008 LI Capital

Mortgage:

            a.   Escrow Check to LI Capital                                       $157,500
            b.   Escrow Check to AJG Capital Group for Points                      $22,500
            c.   Escrow Check to Certilman Balin Adler & Hyman, LLP                 $9,000
            d.   Escrow Check to Elizabeth Reis                                      $400
            e.   Escrow Check Excel Abstract, Inc.                              $47,837.44
            f.   Escrow Check to Wire Transfer to IOLA Account of Mims:        $512,762.56

Solomon Mortgage – November 13, 2008

      82.        On or about November 13, 2008, Mims arranged a mortgage between

P Solomon, as mortgagee, and Silver Sands, as mortgagor (the “2008 Solomon

Mortgage”).

      83.        The mortgage was only executed by Jean Burden in her individual capacity.

      84.        Jean Burden believed she was taking a small negative pledge for $30,000

and does not recall executing the 2008 Solomon Mortgage.

      85.        The mortgaged property was 1400 Silvermere Road, Greenport, New York

(the “1400 Property”).

      86.        In order for Silver Sands to transfer or mortgage any interest or asset of

Silver Sands, including the 1400 Property, a corporate resolution authorizing such

transfer by a majority of shareholders is required.




                                              13
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 14 of 29 PageID #: 14




       87.    There was no corporate resolution for Silver Sands approving the

mortgaging of the 1400 Property.

       88.    Jean Burden, Edward Jurzenia, and Keefe were the only members of Silver

Sands at this time.

       89.    The mortgaged amount was $200,000.

       90.    Mims received a check for the entirety of the $200,000 proceeds

       91.    Plaintiffs have separately settled with P Solomon and R Solomon

(collectively, the “Solomons”) and are therefore not pursuing claims against the

Solomons here.

Long Island Capital – June 24, 2009

       92.    On or about June 24, 2009, Mims arranged a security agreement and

mortgage between Edward Jurzenia, Jean Burden, and Silver Sands, as mortgagors, and

LI Capital, as mortgagee (the “2009 LI Capital Mortgage”).

       93.    The 2009 LI Capital Mortgage was executed by Jean Burden, in her alleged

capacity as Secretary-Treasurer of Silver Sands, Jean Burden, as an individual, and Jean

Burden as attorney-in-fact for Edward Jurzenia.

       94.    The execution of the 2009 LI Capital Mortgage by Edward Jurzenia is

devoid of any information identifying any authorization of power-of-attorney to Jean

Burden as agent.

       95.    The 2009 LI Capital Mortgage was signed by Friedlander, as an individual,

who was identified as the President of LI Capital.



                                           14
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 15 of 29 PageID #: 15




      96.        A search of the recorded documents found an alleged power-of-attorney

for Edward Jurzenia was signed on these properties, allegedly executed on June 23, 2009,

one day prior to the entering of the mortgage.

      97.        As proven by handwriting experts, Edward Jurzenia’s signature on the

power-of-attorney is forged.

      98.        Similar to the 2008 Solomon Mortgage, there is no corporate resolution to

approve the mortgaging of the 1400 Property from Silver Sands.

      99.        There was an attempt to forge Edward Jurzenia’s signature on the corporate

resolution.

      100.       The properties mortgaged were: 73550 Route 25, Greenport New York

(the “73550 Property”); 1155 Silvermere Road, Greenport, New York (the “1155

Property”); the 1400 Property; the 1100 Property; and the 1135 Property.

      101.       The mortgaged amount was $900,000.

      102.       AJG was the broker involved in the 2009 LI Capital Mortgage.

      103.       Pursuant to the closing and disbursement statement, the following

disbursements were made from the $900,000 proceeds:

            a.   LI Capital’s Prepaid Interest and Origination Points           $361,833.33
            b.   Escrow Check to AJG Capital Group                                  $49,500
            c.   Escrow Check to Certilman, Balin, Adler, Hyman, LLP                $15,100
            d.   Escrow Check to Philip Solomon                                 $203,188.98
            e.   Escrow Check to Somer Estrin                                         $250
            f.   Escrow Check to Sheriff of Suffolk County                       $19,307.84
            g.   Escrow Check to Patricia Chessman                                     $350
            h.   Escrow Check to Brightwaters Abstract, Inc.                     $30,371.85
            i.   Payment to Jean J. Burden                                       $85,371.85
            j.   Escrow Check to Mims                                              $135,000


                                              15
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 16 of 29 PageID #: 16




      104.   AJG received $49,500 from the proceeds of the mortgage.

      105.   The 2009 LI Capital Mortgage was foreclosed in August 2010. Mims filed a

five-line answer to the Summons and Complaint, in which Jean Burden’s signature was

forged and notizarized by Mims, and then failed to defend the motion for summary

judgment, resulting in a default judgment being rendered on December 13, 2010.

Solomon Mortgage – December 15, 2009

      106.   On or about December 15, 2009, Mims arranged a mortgage with the

Solomons, as mortgagees, and Walter Burden (Jean Burden’s husband) and Jean Burden,

as mortgagors (the “2009 Solomon Mortgage”).

      107.   The mortgage was executed by Jean Burden, individually and Jean Burden

as attorney-in-fact for Walter Burden.

      108.   Walter Burden’s signature was forged on the power-of-attorney documents

(the “2010 Forged Walter POA”).

      109.   The properties mortgaged were: 1000 Cove Circle, Greenport, New York

(the “1000 Property”) and 1090 Cove Circle, Greenport, New York (the “1090 Property”).

      110.   Pursuant to the mortgage documents, the 1000 Property was added to the

security agreement at the execution of the mortgage.

      111.   Jean Burden was told by Mims and Somer Estrin (P Solomon’s Attorney)

(“Estrin”) that the 1000 Property would be removed from the mortgage immediately.

      112.   The 1000 Property was never removed from the 2009 Solomon Mortgage.

      113.   The mortgaged amount was $550,000.



                                          16
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 17 of 29 PageID #: 17




      114.    The following checks were made from the proceeds of the 2009 Solomon

Mortgage.

          a. Payment to Mims                                               $76,000
          b. Payment to Estrin                                              $4,750

      115.    Plaintiffs have separately settled with P Solomon and R Solomon and are

therefore not pursuing claims against the Solomons in this action.

The Gross Family Holdings, LLC and The Wheatley Harbor, LLC – December 13, 2010

      116.    On or about December 13, 2010, Mims arranged a mortgage between the

Gross Family Holdings LLC and the Wheatley Harbor, LLC, as mortgagees (the

“Gross/Wheatley Mortgage”), and Jean Burden and Edward Jurzenia, as mortgagors.

      117.    The mortgage was executed by Jean Burden, individually, and Jean Burden

as attorney-in-fact for Edward Jurzenia, despite the fact that there was no power-of-

attorney for Edward Jurzenia

      118.    Jean Burden does not recall executing the Gross/Wheatley Mortgage.

      119.    The properties mortgaged were 1220 Silvermere Road, Greenport, New

York (the “1220 Property”) and 73700 Route 25, Greenport, New York (the “73700

Property”).

      120.    Galeotafiore received an undisclosed portion of the proceeds as broker.

      121.    The Gross/Wheatley Mortgage was satisfied approximately three months

later with the Schembri Mortgage (below).

      122.    The mortgage amount was $250,000.




                                            17
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 18 of 29 PageID #: 18




      123.   The following wire transfers and checks were written from the proceeds of

the Gross/Wheatley Mortgage:

          a. Payment to Mims                                               $126,226.17
          b. Payment to Jean Burden                                           $100,000

Peter Schembri Mortgage – April 18, 2011

      124.   On or about April 18, 2011, Mims arranged a mortgage between P Schembri

and G Schembri, as mortgagees, and Edward Jurzenia, Jean Burden, and Walter Burden,

as mortgagors (the “Schembri Mortgage”).

      125.   P Schembri was an acquaintance of Galeotafiore, who had shown an

interest in developing Silver Sands for many years.

      126.   P Schembri, Friedlander, and Galeotafiore planned for P Schembri to take

over Friedlander’s loan as two of the parcels obtained in the Schembri mortgage

connected the previously encumbered parcels, thus giving Schembri control over a

connected and majority share of Silver Sands properties.

      127.   Jean Burden was particularly resistant to signing any mortgages with P

Schembri as she knew of his ultimate goal to develop the Silver Sands land.

      128.   Nonetheless, Mims fraudulently induced Jean Burden, by falsely telling her

that the Gross/Wheatley Mortgage was in default, into signing the Schembri Mortgage.

      129.   The mortgage was executed by Edward Jurzenia and Walter Burden with

Jean Burden as attorney-in-fact for both parties, and by Jean Burden individually.

      130.   Walter Burden’s signature on the power-of-attorney documents was forged

(the “2011 Forged Walter POA”).



                                           18
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 19 of 29 PageID #: 19




       131.    There was no existing power-of-attorney for Edward Jurzenia.

       132.    The properties mortgaged were the 1220 Property, the 73700 Property, 860

Cove Circle, Greenport, New York (the “860 Property”), and 750 Cove Circle, Greenport,

New York (the “750 Property”).

       133.    The mortgaged amount was $400,000.

       134.    Galeotafiore, AJG, PM Advisory, a company owned by LoPiccolo, and

LoPiccolo acted as brokers.

       135.    The following checks were written from the proceeds of the Schembri

Mortgage:

          a.   Mims                                                              $48,550
          b.   PM Advisory Group                                                 $14,000
          c.   Anthony Galeotafiore/AJG Capital                                  $20,000
          d.   To Pay off the Wheatley/Gross Mortgage                           $250,000
          e.   Northstar Title Agency                                         $22,652.77
          f.   RMC Consulting                                                     $8,000

Richard Olivo – June 1, 2011

       136.    On or about June 1, 2011, Mims arranged a mortgage between Richard

Olivo, as mortgagee, and Walter Burden and Jean Burden as mortgagors (the “Olivo

Mortgage”).

       137.    Mims fraudulently induced Jean Burden into signing the Olivo Mortgage

by telling her that it was necessary to satisfy the 2009 LI Capital Mortgage and was

promised by Friedlander, LoPiccolo, and Galeotafiore that the Olivo Mortgage would

pay the 2009 LI Capital in full.




                                           19
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 20 of 29 PageID #: 20




      138.   The mortgage was executed by Jean Burden individually and Walter

Burden with Jean Burden acting as attorney-in-fact for Walter Burden.

      139.   The 2011 Forged Walter POA was used again.

      140.   The mortgaged property was 308 Flint Street, Greenport, New York 11944

(the “308 Property”).

      141.   The mortgaged amount was $550,000.

      142.   Mims received $492,554.89 from the proceeds.

      143.   Mims wired $395,291.72 to LI Capital for a three-month forbearance of a

foreclosure of the 2009 LI Capital Mortgage.

      144.   LoPiccolo and Galeotafiore acted as mortgage brokers and were paid from

the existing mortgage.

      145.   Friedlander faxed Jean Burden a letter on May 25, 2011, stating that the LI

Capital Mortgage was paid in full and that the auction had been canceled.

      146.   The $550,000 paid by Jean Burden only satisfied about a year’s worth of

interest on the LI Capital Mortgage, resulting in Friedlander placing the LI Capital

Mortgage Property up for auction three months later.

                            Keefe First Learns of the Fraud

      147.   Keefe, Jean Burden’s son, eventually learned, while researching Silver

Sands Motel, that Silver Sands had filed for bankruptcy.

      148.   After finding out that his family company had filed for bankruptcy, Keefe

returned home to help his mother.



                                           20
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 21 of 29 PageID #: 21




      149.     Eventually, Keefe, on behalf of his mother and Silver Sands, started

litigations against Mims and began defending foreclosures of the mortgages which Jean

Burden was fraudulently induced into signing against the Solomons and LI Capital.

      150.     While fending off individual foreclosures, Keefe did not learn at first of the

extent of the racketeering enterprise, including the relationship between Galeotafiore and

Friedlander.

      151.     This changed when Galeotafiore was deposed on March 9, 2017, and March

23, 2017 (the “March 2017 Depositions”).

      152.     At that time, Keefe and Jean Burden discovered that Galeotafiore was acting

as an unlicensed broker on behalf of Friedlander and LI Capital.

      153.     Keefe and Jean Burden also confirmed through the March 2017 Depositions

the link between Galeotafiore, Friedlander, and Mims.

      154.     Before the March 2017 Depositions, Keefe was unaware of the extent the

enterprise conspired to defraud Plaintiffs of their family company and properties.

         Other Fraudulent Acts Perpetrated by Defendants and Non-Parties

      155.     Since discovering the fraud perpetrated by Defendants, Plaintiffs have

investigated further business engagements entered into by Friedlander and Galeotafiore

and have uncovered that Friedlander and Galeotafiore have continued a string of

fraudulent acts beyond the State of New York.

      156.     As an example, between 2008 and 2012, Friedlander forced the foreclosure

of Sunset Lake Villas Condos in Florida.



                                             21
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 22 of 29 PageID #: 22




      157.   Galeotafiore owned numerous properties in Sunset Lake Villas Condos

which he purchased in part with a $4 million loan from Compass Bank.

      158.   When Compass Bank threatened foreclosure, as Galeotafiore was unable to

pay back the loan, Friedlander paid the loan.

      159.   Friedlander then foreclosed on the condo complex, a transaction which

Galeotafiore did not defend and later described to be “amongst friends.”

      160.   Friedlander assigned the foreclosure judgment to AJG Realty, a Florida

corporation and subsequently transferred AJG Realty to Galeotafiore and Americo

Magalhaes (“Magalhaes”) (Galeotafiore’s business partner in various development

schemes, as described in further detail below).

      161.   AJG Realty then foreclosed on or bought the remaining condos, obtained a

majority in the condo association, and voted to terminate the condo association and turn

the properties into apartments.

      162.   Through the Florida scheme, Friedlander and Galeotafiore defrauded many

Floridians out of their homes.

                             Further Fraud Closer to Home

      163.   Jim Calabrese (“Calabrese”), another victim of Galeotafiore and

Friedlander, met Galeotafiore in 2012.

      164.   In July 2013, Galeotafiore, Friedlander, and Magalhaes agreed to invest

$500,000 each into Calabrese’s development project.




                                           22
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 23 of 29 PageID #: 23




      165.   For the purposes of this project, Calabrese made Galeotafiore a member of

the LLC previously created by Calabrese to hold the property (the “Parkview at Salisbury

LLC”).

      166.   Calabrese owned property and had approval for building 30 condominium

units. He was waiting for the permit process to conclude in order to build thirty

condominiums.

      167.   Galeotafiore convinced Calabrese to sign a further loan for $1.5 million with

his friend Thomas Gubitosi’s (“Gubitosi”) company, Marie Holdings Inc. (the “Marie

Holdings Loan”).

      168.   While Calabrese was in the process of looking for more lenders, and

without missing any loan or interest payments on the Marie Holdings Loan, Marie

Holdings filed a default and foreclosed on Calabrese and Galeotafiore’s LLC.

      169.   In order to avoid foreclosure and thereby losing his entire life savings,

Calabrese agreed to meet with Galeotafiore and Guibitosi.

      170.   During this meeting, Galeotafiore told Calabrese that he needed to take out

a second loan with AJG Parkview at 83% interest and a 12% interest compounded

monthly (the “AJG Parkview Loan”). AJG Parkview was Friedlander, Magalhaes, and

Galeotafiore’s company and a member of the Parkview at Salisbury LLC.

      171.   Friedlander supplied AJG Parkview with $1.5 million of the funds provided

to Calabrese in the AJG Parkview Loan.




                                           23
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 24 of 29 PageID #: 24




       172.   A condition of Calabrese signing the AJG Parkview loan was that Marie

Holdings would renew the building loan and end the default and foreclosure the

following day.

       173.   After signing the AJG Parkview loan, Calabrese began looking for new

lenders to pay off Marie Holdings and AJG Parkview.

       174.   Upon learning that Calabrese was looking for new lenders, Gubitosi,

Galeotafiore, and Friedlander, through Marie Holdings, carried over the 24% default

interest on the Marie Holdings Loan that carried over for months, with Gubitosi

repeatedly threatening Calabrese with foreclosure.

       175.   Rather than help the Parkview at Salisbury LLC, which he was a member

of, Galeotafiore did nothing. Gubitosi has admitted since, in depositions, that there was

no basis for filing the default and foreclosure.

       176.   Gubitosi has since admitted in depositions that they found victims to sign

loans with Marie Holdings, defaulted on those loans and brought them into foreclosure,

resulting in the owners losing their properties and life savings.

                                         Damages

       177.   As a result of Defendants’ conduct, Plaintiffs have suffered over $3 million

in damages.

       178.   The $3 million in damages includes, but is not limited to, the funds that

were stolen from the mortgages, the interest paid on the mortgages, and the jewelry and

family heirlooms which Mims took from Jean Burden in order to reverse the involuntary

bankruptcy, which he filed on behalf of Silver Sands without Jean Burden’s knowledge.

                                             24
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 25 of 29 PageID #: 25




                 Specific Allegations of Fraud Against the Defendants

       179.   From no later than May 2008 and continuing until at least January 2012, on

at least seven occasions, the association-in-fact enterprise of Mims, Friedlander

individually and through his ownership of LI Capital, P Schembri, and Galeotafiore

engaged in at least the following predicate acts in furtherance of the enterprise, fully

aware that each of the acts were both illegal and would advance the cause of the

enterprise at the expense of Plaintiffs. The predicate acts in furtherance of the enterprise

include:

           a. Forging deeds to transfer properties out of the Estate of Florence and into

              the names of Edward Jurzenia and Jean Burden individually;

           b. Forging power-of-attorney documents for Edward Jurzenia to enter into

              mortgages on behalf of Edward Jurzenia and Jean Burden on the properties

              formerly in the Estate of Florence;

           c. Fraudulently inducing Jean Burden into signing seven mortgages on her

              personal and commercial properties through physical force and by creating

              a situation whereby she needed to sign subsequent mortgages to satisfy

              previously fraudulently induced mortgages; and

           d. Filing for bankruptcy on behalf of Silver Sands without the consent or

              knowledge of the Plaintiffs and only withdrawing the filing in




                                            25
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 26 of 29 PageID #: 26




              February 2012, after Jean Burden gave Mims approximately $100,000 in

              jewelry and family heirlooms.

                                CAUSES OF ACTION
                             FIRST CAUSE OF ACTION
    (Violation of Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
                                       1962(c))
                                  (RICO Enterprise)

       180.   Plaintiff repeats and realleges the allegations made above as if fully set forth

herein, as well any allegations in the attached RICO Statement.

       181.   All Defendants have acted in violation of the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1962(c), as persons employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s through a pattern of racketeering activity or collection of unlawful debt to

the detriment of the Plaintiff.

       182.   At all times relevant to these allegations, all Defendants were “person[s]”

within the meaning of 18 U.S.C. § 1961(3).

       183.   At all times relevant, Defendant Friedlander and non-party Galeotafiore

had an ongoing business relationship in which they worked together as brokers and

lenders to develop properties in New York and Florida.

       184.   This business relationship was used to fraudulently induce vulnerable

people, such as Jean Burden, into signing mortgages on their properties for the purposes

of converting such mortgages into profits.



                                             26
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 27 of 29 PageID #: 27




       185.     Defendant Mims and Defendant P Schembri agreed to join the conspiracy,

acted in furtherance of the conspiracy, and knowingly participated in a pattern of

racketeering.

       186.     In their intentional scheme to defraud Plaintiffs, Defendants engaged in

activities which constitute “racketeering activity,” including wire fraud and mail fraud

within the meaning of 18 U.S.C. § 1961(1).

       187.     Fraudulently inducing Jean Burden into signing seven mortgages between

2007 and 2011 resulted in multiple predicate acts and a “pattern of racketeering activity”

within the meaning of 18 U.S.C. § 1961(5).

                             SECOND CAUSE OF ACTION
          (Violation of Racketeer Influenced and Corrupt Organizations Act,
                                  18 U.S.C. § 1962(d))
                                  (RICO Conspiracy)

       188.     Plaintiff repeats and realleges the allegations made above as if fully set forth

herein, as well as any allegations in the attached RICO Statement.

       189.     All Defendants have acted in violation of the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1962(d), as persons who have conspired to violate

18 U.S.C. § 1962, to the detriment of the Plaintiffs.

       190.     At all times relevant to these allegations, all Defendants were “person[s]”

within the meaning of 18 U.S.C. § 1961(3).

       191.     Defendant Friedlander conspired to use his company LI Capital to defraud

Plaintiffs. All Defendants conspired to violate the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1962(c) by associating in fact to create an enterprise which


                                               27
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 28 of 29 PageID #: 28




then engaged in a pattern of racketeering activity to defraud and damage Plaintiffs with

at least predicate acts of mail fraud and wire fraud.

       192.   The period of conspiracy to defraud Plaintiffs may have begun as early as

May 2008, when Mims fraudulently induced Jean Burden into signing the 2008 LI Capital

Mortgage.

       193.   By November 2008, the conspiratorial plans were in motion as Defendants

fraudulently induced Jean Burden into signing a second mortgage over Silver Sands

Motel with P Solomon.

       194.   The pattern of racketeering activity continued until 2011 and included

mortgages which Jean Burden was fraudulently induced into signing.

       195.   The object of the conspiracy was to defraud Jean Burden and Silver Sands

into paying hard money lender loans.

       196.   The enterprise damaged Plaintiffs by at least $3 million.

                                 PRAYER FOR RELIEF

       WHEREFORE, by reason of the foregoing, Plaintiffs respectfully request that the

Court enter judgment in Plaintiff’s favor and against Defendant, awarding:

   A. On the First and Second Causes of Action, Plaintiffs’ damages resulting from

       Defendants’ violation of the Racketeer Influenced and Corrupt Organizations Act;

   B. Treble damages pursuant to Racketeer Influenced and Corrupt Organizations Act,

       18 U.S.C. § 1964(c);

   C. Applicable interest on the foregoing amount;




                                            28
Case 2:21-cv-01224-GRB-SIL Document 1 Filed 03/08/21 Page 29 of 29 PageID #: 29




   D. Cost of suit and attorneys’ fees pursuant to Racketeer Influenced and Corrupt

      Organizations Act, 18 U.S.C. § 1964(c); and

   E. Any and all other relief the Court deems proper.

                             DEMAND FOR JURY TRIAL

      Plaintiffs respectfully demand a trial by jury for all issues so triable in this action.

Dated: New York, New York
      March 8, 2021




                                              By:__________________________
                                                 John G. Balestriere
                                                 BALESTRIERE FARIELLO
                                                 225 Broadway, 29th Floor
                                                 New York, New York 10007
                                                 Telephone: (212) 374-5401
                                                 Facsimile:     (212) 208-2613
                                                 john.balestriere@balestrierefariello.com
                                                 Attorneys for Plaintiffs




                                             29
